Case 1:18-cv-09818-ALC-BCM Document1 Filed 10/24/18 Page 1 of 17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
MICHELLE JACKSON, Civil Action No.
Plaintiff,
-against- COMPLAINT
(Jury Trial Demanded)
THE BOWERY RESIDENCE COMMITTEE,
THE JACK RYAN RESIDENCE, AND TODD
KELLEY (individually)
Defendants.
xX

 

Plaintiff MICHELLE JACKSON, (hereinafter referred to as “Plaintiff” or
“Jackson”), by and through her attorneys, the DEREK SMITH LAW GROUP, PLLC,
hereby complains of Defendants THE BOWERY RESIDENCE COMMITTEE
(hereinafter referred to as “BRC”) and THE JACKSON RYAN RESIDENCE
(hereinafter referred to as “RYAN RESIDENCE”) (herein collectively referred to as

“Defendants”) upon information and belief as follows:
JURISDICTION AND VENUE

1. This Court has jurisdiction over the subject matter of this of this action
pursuant to 28 U.S.C. §1331, §1343, and pendent jurisdiction thereto.
2. Additionally, this Court has supplemental jurisdiction under the State and City

law causes of action asserted in this action.
Case 1:18-cv-09818-ALC-BCM Document1 Filed 10/24/18 Page 2 of 17

3. Plaintiff satisfied all administrative prerequisites and is filing this case in a
timely manner.

4. Venue is proper in the Southern District of New York under 28 U.S.C. 1391
(b)-(c) because a substantial part of the events or omissions giving rise to
Plaintiff's claims occurred within the Southern District of New York. Plaintiff
further complains pursuant to the laws of the State of New York and the New
York City Administrative Code of the City of New York, seeking damages to
redress the injuries Plaintiff has suffered as a result of being discriminated
against by her employer on the basis of gender discrimination, sexual
harassment, retaliation, hostile work environment, and unlawful termination.

PARTIES

5. Plaintiff JACKSON is an individual woman residing in the State of New York,
in Kings County.

6. At all times material, Plaintiff JACKSON was an employee of Defendant BRC
and RYAN RESIDENCE.

7. Upon information and belief, and at all times hereinafter mentioned,
Defendant’s BRC and RYAN RESIDENCE are Domestic Limited Liability
Companies which are authorized to conduct business in the State of New York.
Defendant’s BRC and RYAN RESIDENCE is located and operated at 131
West 25" Street, 12" Floor, New York, N.Y 10001.

8. At all times relevant hereto, all of the herein Defendants were Plaintiff's joint

employers. All above entities-controlled Plaintiff's employment.
Case 1:18-cv-09818-ALC-BCM Document1 Filed 10/24/18 Page 3 of 17

10.

11,

12.

13:

14.

15.

16.

E,

At all times material, Defendant’s employee Todd Kelley (hereinafter referred
to as “KELLEY” ) was and is an individual residing in the State of New York.
At all times material, Defendant KELLEY was and is an employee of
Defendant.
At all times material, Defendant’s employee KELLEY was the Site
Coordinator for Defendant BRC.
At all times material, Defendants’ employee KELLEY had supervisory
authority over Plaintiff, including the power to hire and fire Plaintiff
JACKSON.

FACTS
This case involves sexual harassment, gender discrimination, hostile work
environment, and retaliation of Plaintiff by Defendants.
On or about June 17, 2013, Defendant hired Plaintiff as a community
technician.
In or around June of 2013, Defendant, Plaintiff began working the overnight
shift for Defendant BRC.
In or around December of 2013, KELLEY asked Plaintiff out on a date.
Plaintiff declined KELLEY’s offer because of rumors that KELLEY “got
around” (frequently dated) with his subordinates.
In or around January of 2014, KELLEY asked Plaintiff out on a date for the
second time, telling Plaintiff that the rumors about him were not true. At the
time, Plaintiff agreed to go out with KELLEY but later rescinded upon learning

that KELLEY already had a girlfriend.
3
Case 1:18-cv-09818-ALC-BCM Document1 Filed 10/24/18 Page 4 of 17

18.

19,

20.

wih.

22.

am

24.

aos

KELLEY told Plaintiff that he and his former girlfriend were no longer in a
relationship and that they merely continued living together until they could find
more suitable arrangements.

KELLEY then began to pursue Plaintiff even more aggressively, pressuring
Plaintiff to go out with him at every opportunity.

Plaintiff reported KELLEY’s aggressive behavior to her supervisor, Jason
Thomas. Plaintiff explained that KELLEY’s behavior made her feel
uncomfortable and caused her to worry that KELLEY could leverage
Plaintiff's job in exchange for complying with his requests.

In or around May 2014, Plaintiff and KELLEY both attended a coworker’s
graduation party, which was hosted at a lounge in downtown Manhattan.
Following the party, Plaintiff and KELLEY engaged in consensual intimate
relations for the first time.

Over the ensuing months, Plaintiff and KELLEY continued to see each other
socially and became close friends. They would often speak on the phone for

hours at a time and divulge intimate secrets to each other.

. During their may conversations, Plaintiff learned that KELLEY had a very

violent history, particularly with women in his life.

For example, on numerous occasions, KELLEY revealed to Plaintiff that he
had physically assaulted the mother of his child multiple times in the past.

As Plaintiff became aware of KELLEY’s history of violence, Plaintiff began to

fear for her safety.
Case 1:18-cv-09818-ALC-BCM Document1 Filed 10/24/18 Page 5 of 17

26.

27.

28.

29.

30

31,

In or around July 2014, Plaintiffs brother unexpectedly passed away. Plaintiff
and her brother shared a very close bond and his death affected her greatly.

In or around August of 2014, rumors regarding Plaintiff’s intimate relationship
with KELLEY began spreading around the workplace. Plaintiff, already
distraught over the sudden loss of her brother, decided she should request a
transfer at work and start fresh in a new environment.

Upon learning of Plaintiff's plans to transfer, KELLEY became irate,
threatening Plaintiff and saying that if she went through with the transfer
request and put his job in jeopardy he would “destroy” Plaintiff. Plaintiff's
desire to transfer was supplanted by her fear of KELLEY.

On or about September 8, 2014, Plaintiff met with TAREEN and requested a
transfer despite her immense fear of how KELLEY may react. Due to her fear
of KELLEY, Plaintiff specifically asked TAREEN to keep their meeting as

well as what was discussed confidential.

. Later that same night, KELLEY called Plaintiff and told her that he and

TAREEN met for drinks and TAREEN told him everything about her meeting
with Plaintiff.

In or around January of 2015, Plaintiff contacted her direct supervisor, JASON
THOMAS, regarding her fear of working around KELLEY and requesting
their meeting be kept confidential. However, once again Plaintiff's supervisor
relayed the information to KELLEY who confronted Plaintiff and told her to

remain quiet or she would “be sorry.”
Case 1:18-cv-09818-ALC-BCM Document1 Filed 10/24/18 Page 6 of 17

a2:

33.

34.

30k

36.

In or around November of 2016, KELLEY called Plaintiff every day for over
two weeks. Plaintiff did not answer his calls or respond to his text messages.
Plaintiff confronted KELLEY at work and requested that he cease any further
attempts to contact her, stating that she wanted to be left alone, that she was
being sexually harassed, and for their future contact to be strictly professional.
KELLEY disregarded Plaintif’s pleas and persisted in his attempts to coerce
Plaintiff into a romantic relationship by calling Plaintiff daily both on her
personal phone and at her workstation.

On or about November 29, 2016, KELLEY immediately reached for Plaintiffs
breasts, grabbing her shirt, and pulling her face toward him while attempting to
kiss Plaintiff against her will. Plaintiff attempted to push KELLEY away,
clearly stating that she did not want any sort of romantic involvement with him
any longer and that she was currently dating another man.

Following Plaintiff's rejection of his advances, KELLEY became outraged and
screamed stating Plaintiff would regret her decision to rebuff KELLEY’s
sexual advances.

KELEY then threatened to strangle Plaintiff due to her rejection of his
unwanted sexual advances. Plaintiff was fearful for her life and attempted to
calm KELLEY down to no avail. KELLEY demanded to know how long

Plaintiff had been dating her new boyfriend and reiterating that she would

_ come to regret rejecting his advances and stating that she had better remember

he was the “boss.”
Case 1:18-cv-09818-ALC-BCM Document1 Filed 10/24/18 Page 7 of 17

37,

38.

av.

40.

41.

42.

43.

te

45.

On or about December 16, 2016, KELLEY initially terminated Plaintiff in
retaliation for her rebuffing his sexual advances.

On or about December 16, 2016, Plaintiff filed a complaint with Human
Resources regarding KELLEY’s sexual advances toward her and complained
of KELLEY’s conduct in retaliation for her objection to his advances.

In or around December 2016, KELLEY was terminated.

In or around January 2016, Plaintiff was reinstated and informed Defendants
that she did not want to work at the same site because she feared that she
would be the subject of retaliation.

During the ensuing months, Plaintiff received formal write ups for tardiness,
no-calls, and no-shows in error. Plaintiff was in fact present on the days she
was marked either tardy or absent and produced documentation on several
occasions showing the same.

On or about August 30, 2017 Plaintiff was unlawfully terminated.

The above are just some examples of the unlawful discrimination and
retaliation to which Defendants subjected Plaintiff to.

As a result of Defendants’ unlawful and discriminatory actions, Plaintiff
became so physically and emotionally distressed that she is having difficulty
eating and sleeping.

As a result of Defendant’s unlawful and discriminatory actions, Plaintiff has
endured unwarranted professional humiliation resulting in extreme emotional

distress, severe depression, and extreme anxiety.
Case 1:18-cv-09818-ALC-BCM Document1 Filed 10/24/18 Page 8 of 17

46.

47.

48.

49.

50.

As a result of Defendants’ unlawful and discriminatory actions, Plaintiff felt
extremely humiliated, degraded, victimized, embarrassed, and emotionally
distressed.

As a result of Defendant’s unlawful and discriminatory actions, Plaintiff has
endured unwarranted financial hardships and irreparable damage to her
professional reputation.

As a result of the acts and conduct complained of herein, Plaintiff has suffered
and will continue to suffer the loss of income, the loss of salary, bonuses,
benefits and other compensation, which such employment entails. Plaintiff has
also suffered pecuniary losses, emotional pain, suffering, inconvenience, loss

of enjoyment of life, and other non-pecuniary losses.

AS A FIRST CAUSE OF ACTION
FOR DISCRIMINATION UNDER TITLE VII
(not against individual defendants)
Plaintiff repeats, and realleges each and every allegation contained in the above
paragraphs of this compliant.
Title VII states in relevant part as follows:
(a) Employer practices: It shall be an unlawful employment practice for an
employer:
(1) To fail or refuse to hire or to discharge any individual, or otherwise to
Discriminate against any individual with respect to his compensation,
terms, conditions, or privileges of employment, because of such

individual’s race, color, religion, sex, or national origin;

8
Case 1:18-cv-09818-ALC-BCM Document1 Filed 10/24/18 Page 9 of 17

51.

a2.

34.

23.

56.

This claim is authorized and instituted pursuant to the provisions of Title VII of
the Civil Rights Act of 1964, 42 U.S.C. Section(s) 2000e et seq., as amended,
for relief based upon the unlawful employment practices of the above-named
Defendants. Plaintiff complains of Defendants’ violation of Title VII’s
prohibition against discrimination in employment based, in whole or in part,
upon an employee’s sex/gender.

Defendants engaged in unlawful employment practices prohibited by 42 U.S.C.
§ 2000e et seq., by subjecting Plaintiff to discrimination on the basis of her
sex/gender, together with causing a hostile work environment based on the

same.

. Defendant’s BRC and RYAN RESIDENCE engaged in unlawful employment

practices prohibited by 42 U.S.C. § 2000e et seq., by harassing and otherwise
discriminating against Plaintiff as set forth herein.
Defendant’s BRC and RYAN RESIDENCE violated the above and Plaintiff

suffered numerous damages as a result.

AS A SECOND CAUSE OF ACTION
FOR DISCRIMINATION UNDER TITLE VII
(not against individual defendants)
Plaintiff repeats and realleges each and every allegation made in the above
paragraphs of this complaint.
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a)
provides that it shall be unlawful employment practice for an employer: “(1)

to . . . discriminate against any of his employees . . . because she has opposed

9
Case 1:18-cv-09818-ALC-BCM Document1 Filed 10/24/18 Page 10 of 17

57.

58.

59.

60.

any practice made an unlawful employment practice by this subchapter, or
because she has made a charge, testified, assisted or participated in any manner
in an investigation, proceeding, or hearing under this subchapter.”

Defendants engaged in unlawful employment practices prohibited by 42 U.S.C.
§2000e seq. by discriminating against Plaintiff with respect to the terms,
conditions or privileges of employment because of her opposition to the

unlawful employment practices of Defendants.

AS A THIRD CAUSE OF ACTION
FOR DISCRIMINATION
UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
Plaintiff repeats, reiterates and realleges each and every allegation made in the above
paragraphs of this Complaint as if more fully set forth herein at length.
The Administrative Code of City of NY § 8-107 [1] provides that "It shall be an
unlawful discriminatory practice: "(a) For an employer or an employee or agent
thereof, because of the actual or perceived age, race, creed, color, national origin,
gender, disability, marital status, sexual orientation or alienage or citizenship status of
any person, to refuse to hire or employ or to bar or to discharge from employment
such person or to discriminate against such person in compensation or in terms,
conditions or privileges of employment."
Defendants engaged in an unlawful discriminatory practice in violation of New
York City Administrative Code Title 8, §8-107()(a) by creating/maintaining
discriminatory working conditions, and otherwise discriminating against the Plaintiff

as set forth herein.

10
Case 1:18-cv-09818-ALC-BCM Document1 Filed 10/24/18 Page 11 of 17

61.

62.

63.

64.

65

AS A FOURTH CAUSE OF ACTION
FOR DISCRIMINATION
UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
Plaintiff repeats, reiterates and realleges each and every allegation made in the
above paragraphs of this Complaint as if more fully set forth herein at length.
The New York City Administrative Code Title 8, §8-107(1)(e) provides that it shall be
unlawful discriminatory practice: "For an employer... to discharge ... or otherwise
discriminate against any person because such person has opposed any practices
forbidden under this chapter..."
Each of the Defendants engaged in an unlawful discriminatory practice in violation
of New York City Administrative Code Title 8, §8-107(1)(e) by discriminating
against the Plaintiff because of Plaintiffs opposition to the unlawful employment

practices of Plaintiffs employer.

AS A FIFTH CAUSE OF ACTION
FOR DISCRIMINATION
UNDER THE NEW YORK CITY ADMINISTRATIVE CODE

Plaintiff repeats, reiterates and realleges each and every allegation made in the

above paragraphs of this Complaint as if more fully set forth herein at length.

. New York City Administrative Code Title 8-107(19) Interference with protected rights. It

shall be an unlawful discriminatory practice for any person to coerce, intimidate, threaten
or interfere with, or attempt to coerce, intimidate, threaten or interfere with, any person
in the exercise or enjoyment of, or on account of his or her having aided or encouraged
any other person in the exercise or enjoyment of, any right granted or protected pursuant

to this section.
11
Case 1:18-cv-09818-ALC-BCM Document1 Filed 10/24/18 Page 12 of 17

66. Defendants violated the section cited herein as set forth.

AS A SIXTH CAUSE OF ACTION
FOR DISCRIMINATION UNDER
THE NEW YORK CITY ADMINISTRATIVE CODE

67. Plaintiff repeats and realleges each and every allegation made in the above

paragraphs of this complaint.

68. The New York City Administrative Code Title 8, §8-107(6) provides that it
shall be unlawful discriminatory practice: "For any person to aid, abet, incite,
compel; or coerce the doing of any of the acts forbidden under this chapter, or

attempt to do so."

69. Defendants engaged in an unlawful discriminatory practice in violation of New
York City Administrative Code Title 8, §8-107(6) by aiding, abetting, inciting,
compelling and coercing the above discriminatory, unlawful and retaliatory

conduct.

AS A SEVENTH CAUSE OF ACTION: SUPERVISORY LIABILITY
UNDER THE NEW YORK CITY ADMINISTRATIVE CODE

70. Plaintiff repeats, reiterates and realleges each and every allegation made in the above

paragraphs of this Complaint as if more fully set forth herein at length.

71.New York City Administrative Code Title 8-107(13) Employer liability for

discriminatory conduct by employee, agent or independent contractor.

a. Anemployer shall be liable for an unlawful discriminatory practice based upon the
12
Case 1:18-cv-09818-ALC-BCM Document1 Filed 10/24/18 Page 13 of 17

conduct of an employee or agent which is in violation of any provision of this

section other than subdivisions one and two of this section.

b. Anemployer shall be liable for an unlawful discriminatory practice based upon the
conduct of an employee or agent which is in violation of subdivision one or two of
this section only where:

(1) the employee or agent exercised managerial or supervisory responsibility; or

(2) the employer knew of the employee's or agent's discriminatory conduct, and
acquiesced in such conduct or failed to take immediate and appropriate corrective
action; an employer shall be deemed to have knowledge of an employee's or agent's
discriminatory conduct where that conduct was known by another employee or

agent who exercised managerial or supervisory responsibility; or

(3) the employer should have known of the employee's or agent's discriminatory
conduct and failed to exercise reasonable diligence to prevent such discriminatory

conduct.

72. Defendants violated the section cited herein as set forth.

AS AN EIGHTH CAUSE OF ACTION
FOR DISCRIMINATION
UNDER STATE LAW
73. Executive Law § 296 provides that "1. It shall be an unlawful discriminatory practice:
"(a) For an employer or licensing agency, because of an individual's age, race, creed,

color, national origin, sexual orientation, military status, sex, disability, predisposing

genetic characteristics, marital status, or domestic violence victim status, to refuse to
13
Case 1:18-cv-09818-ALC-BCM Document1 Filed 10/24/18 Page 14 of 17

hire or employ or to bar or to discharge from employment such individual or to
discriminate against such individual in compensation or in terms, conditions or

privileges of employment."

74. Defendants engaged in an unlawful discriminatory practice by discriminating against

the Plaintiff as set forth herein.

75. Plaintiff hereby make a claim against Defendants under all of the applicable paragraphs

of Executive Law Section 296.

AS A NINTH CAUSE OF ACTION
FOR DISCRIMINATION
UNDER STATE LAW
76. Plaintiff repeats and realleges each and every allegation made in the above paragraphs

of this complaint.

77.New York State Executive Law §296(7) provides that it shall be an unlawful

discriminatory practice:

For any person engaged in any activity to which this section applies to retaliate or
discriminate against any person because [s]he has opposed any practices forbidden

under this article."

78. Defendants engaged in an unlawful discriminatory practice by discharging, retaliating,
and otherwise discriminating against the Plaintiff because of Plaintiff s opposition to the

unlawful employment practices of Plaintiff s employer.

14
Case 1:18-cv-09818-ALC-BCM Document1 Filed 10/24/18 Page 15 of 17

79,

AS A TENTH CAUSE OF ACTION FOR
DISCRIMINATION UNDER STATE LAW

Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

this complaint.

80. New York State Executive Law §296(6) provides that it shall be an unlawful

discriminatory practice:

"For any person to aid, abet, incite compel or coerce the doing of any acts forbidden under

this article, or attempt to do so."

81.

82.

83.

Defendants engaged in an unlawful discriminatory practice in violation of New York
State Executive Law §296(6) by aiding, abetting, inciting, compelling and coercing

the discriminatory conduct.

AS AN ELEVENTH CAUSE OF ACTION
FOR RETALIATION UNDER
TITLE VU

(Not against individual defendants)

Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs of this Complaint.

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e-3(a)
provides that is shall be unlawful employment practice for an employer: “(1)
Wikwccaes discriminate against any of his employees.....because she has opposed
any practice made an unlawful employment practice by this subchapter, or
because she has made a charge, testified, assisted or participated in any manner

in an investigation, proceeding, or hearing under this subchapter.”

15
Case 1:18-cv-09818-ALC-BCM Document1 Filed 10/24/18 Page 16 of 17

84.

85.

86.

87.

88.

89.

Defendant KELLEY engaged in unlawful employment practices prohibited by
42 U.S.C. 20006 er seq. by discriminating against Plaintiff with respect to the
terms, conditions, or privileges of employment because of her opposition to the

unlawful employment practices of Defendants.

Defendant KELLEY violated the above and Plaintiff suffered numerous

damages as a result.

AS A TWELFTH CAUSE OF ACTION
FOR RETALIATION UNDER
STATE LAW
Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs of this Complaint.

New York State Executive Law §296(7) provides that it shall be an unlawful
discriminatory practice: “For any person engaged in any activity to which this
section applies to retaliate or discriminate against any person because he has

opposed any practices forbidden under this article.”

Defendants engaged in an unlawful discriminatory practice by retaliating,
terminating, and otherwise discriminating against Plaintiff with respect to the
terms, conditions or privileges of employment because of Plaintiffs opposition

to the unlawful practices of Defendants.

Plaintiff makes a claim against Defendants under all of the applicable

paragraphs of New York State Executive Law Section 296.

16
Case 1:18-cv-09818-ALC-BCM Document1 Filed 10/24/18 Page 17 of 17

90. Defendants violated the above and Plaintiff suffered numerous damages as a

result.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment
against the Defendants jointly and severally for all available damages including but not
limited to emotional distress, lost wages, back pay, front pay, punitive damages, statutory
damages, attorney’s fees, costs, medical expenses, interest and all other damages as are just

and proper to remedy Defendants’ unlawful employment practices.
JURY DEMAND

Plaintiff demands a trial by jury on all issues properly triable thereby

Dated: New York, New York

October 24, 2018

Respectfully Submitted,

DEREK SMITH LAW GROUP, PLLC.

By: /s/
Paul Liggieri, Esq.
One Penn Plaza, Suite 4905
New York, N.Y. 10119
(212) 587-0760

17
